DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A die bonding method”.  However, it is unclear as to how this can be a method of bonding a die when the die is never claimed or bonded.  
Claim 1 recites the limitation "the collet".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Owens et al. (US 2013/0153645 A1).
Regarding claim 1, Owens discloses:
A die bonding method, comprising: 
mounting a first member [substrate (104); see figure 2] on a mounting area of a mounting base [heated vacuum chuck (208)]; 
heating the first member by a heater [note since the chuck is heated it inherently has a heater; 0031, 0055]; 
supplying a heating gas [gas system (206) provides heated gas; 0029] to a heating space [chamber (20)] formed by the mounting base, a side wall configured to surround the mounting area, and a lid including a hole configured to allow the first member and a second member to [chamber (202) is delineated by walls and a lid with a hole, wherein the hole is bigger than the substrates; figure 2]; 
introducing the second member held by the collet [vacuum chuck (204)] into the heating space through the hole of the lid [see figure 2]; and 
bonding the second member to the first member by contacting the second member with the first member [see figures 4C-D], 
wherein the lid contains a material capable of: 
reflecting an infrared radiation (IR) caused by the heater and the heating gas; or 
absorbing and re-radiating the infrared radiation [note that all suitable materials that form the lid of chamber (202) reflect and/or absorb some amount of IR no matter how small that may be].
In the event that the applicant proves that there are suitable materials that do not reflect and/or absorb IR then the following applies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the lid of a metal such as stainless steel since it is abundantly available, is corrosion resistant, is easily machined and cleaned, has a high strength, and/or is not wettable by solder.  Note that in doing so the requirement for a material that meets the claimed condition, see pg. 6, ln. 17-20 of applicant’s specification, is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2013/0153645 A1) as applied to claim 1 above, and further in view of Kodama et al. (US 5,878,942).
Regarding claims 2 and 3, Owens does not teach:
wherein the second member is transported inside the heating space at a first speed, and thereafter, the second member is transported at a second speed which is faster than the first speed to contact with the first member, or
wherein transportation of the second member is paused inside the heating space and thereafter, the second member is transported to contact with the first member.
Owens teaches soldering electronic components (21, 22) wherein the components are aligned but not touching, heated to melt solder bumps (3), and then the solder bumps are brought into contact with terminals (11); figures 7-10. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to bring Owens substrate (104) into chamber (202) and pause till the bumps are melted prior to moving them into contact since it is a known option, minus any unexpected results, or to perform eutectic bonding.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that moving slowly has the same effect as pausing.  Thus, one would slow down the travel speed of .   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2013/0153645 A1) as applied to claim 1 above.
Regarding claim 4, Owens does not teach:
wherein the second member is 4 mm or longer in a longitudinal direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention bond any sized substrate, including one that is 4mm or longer, in order to produce the desired electronic assembly, minus any unexpected results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        /KILEY S STONER/Primary Examiner, Art Unit 1735